Citation Nr: 0107333	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-06 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1978 to May 
1978.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This appeal arises from a November 1999 rating decision of 
the RO in Little Rock, AK, which denied service connection 
for hypertension.  The veteran filed a NOD in December 1999 
and a statement of the case (SOC) was issued in February 
2000.  The substantive appeal was received in February 2000.

REMAND

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 C.F.R. § 3.306(a).

The service medical records from the veteran's enlistment 
physical examination in January 1978 reflect high blood 
pressure readings of 176/110, 136/100, and 150/100.  The 
veteran's blood pressure was rechecked 3 days later, and the 
AFEES Medical Officer recorded the new readings of 126/80, 
120/80 and 120/80 on the physical examination report by 
crossing out the previous readings and entering the new 
readings.  A notation "Reviewed Ltr's" was also entered in 
box 75 - "Recommendations - Further Specialist Examinations 
Indicated (Specify)" on the physical examination report.  
Despite the initial indications of hypertension, it was 
apparently concluded that the veteran did not suffer from 
hypertension and he was accepted into service, without notice 
of any defect recorded on his physical examination report.

It appears from the service medical records that almost 
immediately upon entering the service in April 1978, the 
veteran exhibited symptoms of hypertension, suggesting that 
the conclusion of the AFEES Medical Officer was incorrect.  
In April 1978, the veteran sought treatment at the Fort 
Jackson Medical Clinic complaining of pre-service diagnoses 
of hyperthyroidism and heart problems.  The service medical 
records reflect that he stated he had been told by a doctor 
not to join the army.  He claimed to be on medication, but 
did not know what it was.  The examiner took the veteran's 
blood pressure and recorded a rate of 180/100 and a resting 
blood pressure rate of 100/80.  Although the veteran's 
thyroid test results were within the normal range, the 
results from electrocardiogram indicated hypertension.

Approximately one week later, in early May 1978, the veteran 
complained of experiencing chest pains since he began basic 
training.  The veteran denied a prior history of cardiac 
disease, and stated that he "never had this before."  The 
service medical records reflect an impression of 
hypertension.  His blood pressure readings on that day were 
180/100, 180/94 and 142/88.  The veteran was instructed to 
return for serial blood pressure readings.

The following day, the service medical records reflect the 
veteran's blood pressure readings were 146/100 and 142/80.  
He was advised to return later that day for another reading.  
The p.m. readings were 142/84, 142/98, 142/80, 140/100.

The veteran returned the next day, and his blood pressure 
readings were 146/100, 142/84, 140/100, 144/98, 132/94.  His 
rates while sitting were 100/90 and rates while supine were 
170/84.  He was instructed to return in the afternoon for a 
second reading, and those readings were 126/82, 114/72, 
132/78 and 120/76.

The next day, the veteran's blood pressure was 176/90 and 
170/90.  The service medical records reflect that after 
interviewing the veteran, the examiner concluded that the 
veteran wanted to be released from the army and referred him 
to the Mental Health Clinic.  Notes from the Mental Health 
Clinic reflect the veteran did not meet the emergency 
criteria, "we cannot get him out of the army."  The veteran 
was sent back to his C.O. with a unit referral form to be 
completed if they believed a full evaluation was necessary.

No additional service medical records are associated with the 
file.  The veteran's DD 214 form shows he was separated from 
service in May 1978, but does not indicate the reason for his 
discharge.  The veteran's service personnel records are not 
associated with the file.

In August 1999, the veteran submitted an application for 
pension benefits.  On this application he stated that he had 
been under the care of a physician at the St. Vincent's 
Family Clinic for high blood pressure since 1975.  This 
application was ultimately denied and thereafter, in October 
1999, the veteran submitted an informal claim for service 
connection for hypertension.

A review of the veteran's medical records from VA Medical 
Center (VAMC) Little Rock, AK, reveals the veteran began 
treatment for hypertension in August 1985 and was doing well 
with blood pressure medication.  These medical records 
reflect visits related to hypertension in February and May 
1986.  The veteran also had high cholesterol readings.

Medical records from the Little Rock Family Practice have 
been associated with the claims file.  These records reflect 
the veteran received treatment at this facility between July 
1992 and October 1999 for hypertension.  These records also 
show the veteran had high cholesterol readings.

Although the veteran reported receiving treatment at the St. 
Vincent's Family Clinic since 1975, for his hypertension, the 
only records from the clinic associated with the claims file 
are for visits from July 1999 through October 1999.  In 
addition to recording visits for the veteran's hypertension 
related symptoms, these records also show his high 
cholesterol levels.

In November 1999, the veteran was examined for VA purposes in 
connection with this claim.  The veteran reported a history 
of hypertension, beginning in 1978.  He claimed to take one 
Diovan HCT daily.  The veteran stated that he was scheduled 
to see his private physician later in the week for a re-
evaluation.  The veteran brought one blood pressure reading 
with him and was instructed to mail a second reading to the 
RO.  The examiner recorded the veteran's blood pressure at 
the time of examination as 173/103.  The veteran reported 
consumption of 12 beers per week and one cup of coffee daily.  
He also reported a family history of hypertension and 
complained of experiencing frontal headaches once or twice 
per week.  The examiner found the veteran to have "essential 
hypertension, poorly-controlled."  The veteran was advised 
to monitor his pressure closely and see his physician as 
scheduled.  The findings of the VA examination do not offer 
an opinion on the etiology of the veteran's condition.

The Board observes that records regarding the veteran's 
applications for job training education benefits are also 
associated with the claims file.  On these applications, the 
veteran reports prior active duty service from April 1971 
through May 1973 and from June 1973 through July 1976.  
However, no records from these claimed periods of service are 
associated with the file.

The Board believes that the records contained in the claims 
file raise several questions about the veteran's condition.  
As an initial matter, the prior periods of served claimed by 
the veteran should be verified.  If in fact he did serve from 
April 1971 to May 1973 and from June 1973 to July 1976, his 
service medical records and personnel records may be useful 
in evaluating this claim; thus if these records exist, they 
should be obtained and associated with the claims file.  
Second, on the veteran's altered entrance physical 
examination, there is a notation "Reviewed Ltr's", yet 
these letters are not associated with the claims file.  The 
Board feels that these letters may refer to some type of pre-
service treatment or perhaps, prior in-service medical 
records and could be valuable in evaluating the veteran's 
claim.  An attempt to obtain these letters/documents and 
associate them with the claims file should be made.  Third, 
the veteran states that his treatment for hypertension began 
in 1975, yet the earliest records associated with the claims 
file are dated 1985.  The Board believes an attempt should be 
made to obtain the earlier records and associate them with 
the claims file because they may be beneficial in evaluating 
the veteran's claim.  Furthermore, the claims file does not 
identify the basis for the veteran's discharge from service 
in May 1978.  The Board believes this information may be 
recorded in the veteran's service personnel records and may 
be helpful in evaluating this claim.  Therefore, an attempt 
should be made to obtain these records and associate them 
with the claims file.  In view of the foregoing, the Board 
believes additional development should be undertaken to 
explore any potential link between the veteran's hypertension 
and his service, before it renders a final determination.

After the foregoing development has been accomplished, the RO 
should forward the veteran's claims file to a cardiologist 
for an opinion regarding the etiology of the veteran's 
hypertension; including when the condition arose, and if it 
arose prior to service whether it increased in severity 
during service; whether the in-service incidents were 
temporary flare-ups, or representative of a natural 
progression of the condition; or whether these incidents were 
beyond the natural progression of the condition.  Thereafter, 
the claims file should be evaluated and a determination 
entered as to whether service connection is warranted.

The Board notes there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Under the circumstances described above, this case is 
remanded to the RO for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 
9, 2001), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

2. The RO should verify the veteran's 
periods of service, particularly service 
claimed by the veteran from April 1971 
to May 1973, from June 1973 to July 
1976.  If the veteran did in fact serve 
during these alleged periods, his 
service medical records and personnel 
records should be obtained and 
associated with the claims file.  The 
veteran's service personnel records from 
April 1978 to May 1978 should be 
obtained in any event.

3. The RO should ask the veteran to 
identify those facilities and physicians 
who treated him for hypertension between 
1975 and 1985.  After obtaining the 
appropriate authorizations, the RO 
should attempt to obtain and associate 
with the file copies of the medical 
records the veteran identified, 
particularly those from Dr. Charles 
Rogers, St. Vincent Family Clinic, 4202 
South University, Little Rock, AK; and 
Dr. Kevin Roberts, Little Rock Family 
Practice, Little Rock, AK.

4. The RO should attempt to identify and 
obtain any documents, referred to as the 
"letters reviewed" by the AFEES 
Medical Officer on the veteran's 
entrance examination in January 1978, 
which were considered in evaluating this 
veteran's soundness for service and 
associate these records with the claims 
file.

5. Thereafter, the RO should forward the 
veteran's claims folder to an 
appropriate VA physician to obtain an 
opinion regarding the etiology of the 
veteran's condition.  The opinion should 
discuss the veteran's current diagnosis 
and the approximate onset date of the 
condition.  If the physician finds the 
condition began prior to service, an 
opinion should be rendered as to whether 
it is as least as likely as not that the 
condition was aggravated in service, 
beyond what may be a natural progression 
of the condition; and evaluate the 
incidents experienced by the veteran in 
service.  All clinical findings and 
reasoning, which form the basis of the 
opinion requested, should be clearly set 
forth.  The claims folder and a copy of 
this remand must be made available to 
the physician in order that he or she 
may fully review the veteran's service 
and medical history.  A notation to the 
effect that this record review took 
place should be included in the opinion.

When the foregoing development actions are complete, the RO 
should enter its determination as to whether service 
connection for hypertension is warranted.  If the benefit 
sought on appeal remains denied, the veteran and his 
representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




